United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-3137MN
                                   _____________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Leslie Kay Matter,                       *      [UNPUBLISHED]
                                         *
                     Appellant.          *
                                   _____________

                            Submitted: March 11, 1999
                                Filed: March 18, 1999
                                 _____________

Before FAGG and WOLLMAN, Circuit Judges, and WEBBER,* District Judge.
                         _____________

PER CURIAM.

       Leslie Kay Matter appeals the district court's denial of her motions to suppress
drugs that were seized in a warrantless Nevada-based search of her luggage and in a
Minnesota warrant-based search of her residence. Having reviewed the record and
the parties' submissions, we conclude that an extensive discussion is not warranted
in this fact-intensive case. We are satisfied the district court's fact-findings are not
clearly erroneous and the district court correctly applied the controlling law. Finding
no error of fact or law by the district court, we affirm the denial of Matter's motions

      *
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, sitting by designation.
to suppress on the basis of the magistrate judge's report and recommendation adopted
by the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-